Citation Nr: 1037676	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  00-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for blood 
leakage into the right leg with resultant numbness and nerve 
damage, claimed to have resulted from VA medical treatment on 
July 30, 2001.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from December 1954 to December 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

A May 2006 Board decision denied the claim.  The Veteran entered 
a timely appeal to the U. S. Court of Appeals for Veterans Claims 
(Court).  By a Memorandum Decision dated in July 2008, the Court 
vacated the Board's decision and remanded the case to the Board 
to obtain a medical opinion.  The Board remanded the claim in 
February 2009 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran did not 
incur additional disability resulting from VA medical treatment 
on July 30, 2001, due to carelessness, negligence, lack of proper 
skill, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for blood 
leakage into the right leg with resultant numbness and nerve 
damage, claimed to have resulted from VA medical treatment on 
July 30, 2001 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran underwent surgery on his right knee in 1999.  In 
support of his subsequent claim of service connection for a right 
knee disability, the Veteran submitted several lay witness 
statements in March 2000.  His spouse stated that the Veteran has 
had trouble with his right knee [since service] . . .  and he had 
to retire with it."  The Veteran's oldest child stated that his 
father 

walked with a limp and favored his [right] 
knee, and would have swelling and have to 
pop his knee to get relief.  This injury 
kept him from being able to walk long 
distances or sit without being 
uncomfortable.  To sit he would have to 
extend his leg out straight and sometimes 
we would have to help him up.  His [right] 
knee still doesn't bend without hurting.  

At his hearing before a hearing officer at the RO in March 2000, 
the Veteran stated that his right knee disability required a 
brace and a walking cane.  See hearing transcript (T.) at 8. 

On July 3, 2001, the Veteran was seen at a VA medical facility 
for cardiology consultation; his weight apparently was deemed 
excessive in terms of its role in cardiological abnormality, as 
it is noted, as is the Veteran's reported "concern about [his] 
EKG [results]."  It was determined that the Veteran would undergo 
cardiac catheterization if he gave informed consent.  On July 23, 
2001, he was told about what the procedure entails.  He signed a 
written consent to undergo the procedure.

On July 26, 2001, the Veteran underwent cardiac catheterization 
at the University of Mississippi Medical Center (UMMC).  The 
cardiac catheterization report and surgeon's operation report 
document "no complications."  The signed (and witnessed) consent 
document shows the Veteran was told about what the procedure 
entails and the risks and complications associated with that 
procedure (to include bleeding, bruising, infection, allergic 
reaction to dye if used during the procedure, medication used, or 
irregular or abnormal heartbeat, chest pain, heart attack, kidney 
failure, stroke, perforation of the heart or lungs, lung 
congestion or fluid, bleeding around the heart, surgical repair 
bleeding, emergency surgery, or death).

Subsequently, the Veteran reportedly developed swelling, 
discoloration, pain and tingling sensation in the right thigh 
and, on the morning of July 30, 2001, telephoned the VA medical 
facility, and then presented himself for examination.  VA 
clinical records dated that day and bearing time entry of 9:45 AM 
show a diagnosis of pseudoaneurysm.  That diagnosis apparently 
was confirmed by ultrasound.  It was determined that the Veteran 
needed surgery that could not be performed at the VA facility 
because a vascular surgeon was not available that day, nor were a 
recovery room and appropriate monitoring equipment.  Thus, 
arrangements were made to have him transferred by ambulance to 
UMMC for surgery that evening.  However, more than five hours had 
elapsed between the notation that the Veteran should be 
transferred to UMMC and the receipt of official approval 
permitting the transfer.

On July 30, 2001, the Veteran underwent surgical repair of right 
femoral artery pseudoaneurysm.  Post-operative records dated 
within the week after surgery indicate there were no 
complications, including bleeding; and indicate the veteran did 
well post-operatively as of August 2, 2001, the day of discharge.  
Pain and swelling in the lower right leg were reduced, but some 
numbness persisted.  Records of post-surgical follow-up care show 
the Veteran was improving and that the surgical scar was healing 
well, although there was some residual tenderness to palpation, 
decreased sensation, and edema.  The Veteran was told that he 
might not have full sensation in the right leg, but it was noted 
there were "no surgical issues."

VA clinical records subsequent to the July 30, 2001 surgery 
document complaints of numbness and sensation of "bugs crawling" 
from the right mid-thigh down, and lower leg pain and edema.  In 
June 2002, however, it was noted that the veteran had palpable 
pulses throughout his right lower leg.  No clinical evidence of 
muscle atrophy or tissue loss was shown.  The Veteran had good 
arterial blood flow throughout the right leg and did not have a 
history of claudication symptoms or pain at rest.  He did have 
osteoarthritis in the knees, more pronounced in the right, as 
shown in April 2002 X-ray records, and, as shown in April-June 
2002 records, was being considered for total right knee 
replacement pending completion of a weight loss program and 
physical therapy evaluation.  He is using a thrombo-embolism 
deterrent (TED) hose to decrease dependent edema and a walker to 
ambulate, which he reportedly does about two blocks daily, and 
was prescribed the fentanyl patch.

In May 2002, a VA medical professional reviewed the medical 
history and then stated that, first, complications are a known 
risk in the type of surgery the Veteran underwent on July 26, 
2001, and were discussed with him before the surgery.  Moreover, 
he said that, some two years before the July 2001 surgery, the 
Veteran's "concern of nerve numbness in his right leg" was 
documented.  

A February 7, 2003, VA physical therapy note indicated that the 
Veteran was diagnosed with severe degenerative joint disease, 
myocardial infarction (MI) and obesity; and was referred for a 
scooter evaluation.  He was issued a rolling walker to assist 
with his mobility needs one year previously.  A February 24, 
2003, VA physical therapy note indicated that the Veteran 
continued to try to work, and his job required a lot of walking.  
A motorized scooter was recommended to help the Veteran ambulate 
at home and at work.  

A March 2003 VA progress note indicated that the Veteran had "no 
evidence of arterial or venous insufficiency in either leg.  He 
had apparent neuralgia along the saphenous nerve distribution, 
probably from the injury related to his cardiac catherization or 
subsequent pseudoaneurysm repair."  

In July 2005, Dr. Allred, a VA medical doctor who had reviewed 
the claims file, said that the Veteran's muscle mass was 
relatively preserved.  Electromyogram (EMG) nerve conduction 
velocity (NCV) testing of the right lower extremity yielded 
normal results.  Clinical evidence of nerve damage was not shown.  
In November 2005, Dr. Allred stated that there was no 
documentation of delay due to obtaining VA official signature for 
transfer to UMMC for surgery.  She also stated she found no 
evidence of negligence on VA's part in providing treatment on 
July 31, 2001, including purported delay in transfer to UMMC.

The Veteran submitted an August 2005 report from Dr. Fillingane, 
D.O., who reportedly first saw the Veteran about a month before 
then.  The Veteran apparently sought this doctor's "second 
opinion" about whether he might have incurred additional 
disability due to negligent or inadequate VA medical care.  Dr. 
Fillingane memorialized the Veteran's reported history about 
right leg pain and numbness beginning about 4 years prior, that 
he had waited about 12 hours at the VA hospital emergency room 
before he was seen by a doctor, and that he ultimately was sent 
to UMMC for hematoma evacuation and blood transfusion.  The 
physician noted that the VA medical professional who provided the 
May 2002 opinion stated that the Veteran had a preexisting right 
leg condition.  However, the physician indicated that the Veteran 
stated that there was an immediate and severe change in his right 
leg condition subsequent to the July 2001 surgery.  Dr. 
Fillingane also noted the Veteran's history of diabetes, 
hypertension, and dyslipedemia.

Dr. Fillingane further said that the Veteran had presented some 
VA clinical records - but not the entire claims file - and that 
there "seemed to be a lengthy delay in allowing his reevaluation 
at [UMMC].  This procedure appears to be one of those unfortunate 
cases where a bad outcome, due to a complication of the 
procedure, left [the Veteran] with a difficult set of 
circumstances."  The physician noted that the Veteran could no 
longer work, and "[h]e requires assistive devices for moving 
about such as a walker and an electric wheelchair."  The doctor 
concluded:  "I have in no way implied in this letter that anyone 
has been negligent but a thorough review of the records might 
prove this."  

A VA examination was conducted in August 2009.  The examiner 
stated that there was no evidence of significant vascular, 
arterial, or venous insufficiency.  The examiner stated that he 
could find no neurological deficit of the right leg that could be 
related to the VA surgery.  The examiner stated that surgical 
consent forms signed by the Veteran showed that he was aware of 
the risks due to bleeding.  The examiner also stated that right 
femoral artery pseudoaneurysm is one of the more common post-
catherization outcomes, which has not resolved and by the surgery 
that occurred immediately postoperatively and that this was 
reasonably foreseeable.  

In essence, the Veteran contends that there was a delay in VA 
approval of emergency admission to UMMC for surgery, and that the 
delay amounted to VA negligence that resulted in additional 
disability of his right leg.  The Veteran also contends that he 
was not adequately informed that a right femoral pseudoaneurysm; 
and swelling, discoloration, pain and tingling sensation in the 
right thigh were reasonably foreseeable consequences of his heart 
catheterization.

The Court's Memorandum Decision instructed the Board, in part, to 
"ensure that, before it makes a decision on [the Veteran's] 
claim [he] suffers from a current disability of the right leg and 
should reconcile any competing medical opinions on that matter."  

When a veteran suffers an injury or an aggravation thereof 
resulting in additional disability due to VA hospitalization or 
medical care, compensation will be awarded as if such disability 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800.  To determine whether additional disability exists, the 
physical condition immediately prior to the disease or injury on 
which the claim for compensation is based will be compared with 
subsequent physical condition resulting from the disease or 
injury.  For surgery, the physical condition before the disease 
or injury will be the condition which the surgery was designed to 
relieve.  38 C.F.R. § 3.358(b).  The following considerations 
govern: whether additional disability is actually the result of 
such disease or injury or an aggravation of existing disease or 
injury and not merely coincidental therewith; the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it resulted 
from disease or injury or an aggravation of an existing disease 
or injury suffered as the result of hospitalization or medical or 
surgical treatment.  Also, compensation is not payable for 
necessary consequences of medical or surgical treatment properly 
administered with the expressed or implied consent of the veteran 
or, in appropriate cases, his representative.  "Necessary 
consequences" are those which are certain or intended to result 
from the VA hospitalization or medical or surgical treatment.  38 
C.F.R. § 3.358(c).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended as to 
the nature of disability for the purposes of compensation there 
under.  For claims filed on or after October 1, 1997, as is the 
case here, this law requires that additional disability be the 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment or similar fault in furnishing care, or an 
event not reasonably foreseeable.  See Jones v. West, 12 Vet. 
App. 460, 463 (1999) (amendment applies only to claims filed on 
or after October 1, 1997); VAOPGCPREC 40-97 (63 Fed. Reg. 31,263 
(1998)).

The issues of whether additional disability resulted from 
negligence, carelessness, lack of proper skill, error in 
judgment, or other VA fault in the course of providing medical 
care or whether the event is one not reasonably foreseeable, are 
for a medical professional qualified to address the issue.  Lay 
opinions as to poor medical judgment or skill, carelessness, or 
negligence, or lack or foreseeability or existence of additional 
disability attributable to VA medical treatment, are not deemed 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (Lay evidence is not competent to prove a matter requiring 
medical expertise); 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence is that provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions); 38 C.F.R. § 3.159(a)(2) (lay evidence 
is competent if provided by a person who has knowledge of facts 
or circumstances and who can convey matters that can be observed 
and described by a layperson).

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993).  A medical opinion that 
is based on facts provided by the appellant that have previously 
been found to be inaccurate or because other facts in the record 
contradict the facts provided by the appellant that formed the 
basis for the opinion may be rejected; however, a medical opinion 
may not be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  The probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed.  Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the medical opinion 
is credible in light of all the evidence.  The Board may reject a 
medical opinion that is based on facts provided by the veteran 
which have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran which formed the basis for the opinion.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight of 
the evidence).

The Board affords no probative weight to the March 2003 VA 
progress note which indicated that the Veteran had "apparent 
neuralgia along the saphenous nerve distribution, probably from 
the injury related to his cardiac catherization or subsequent 
pseudoaneurysm repair."  The term "probably" is too 
speculative to establish that the Veteran has additional 
disability due to the surgery at issue.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In addition, Dr. Fillingane essentially opined that the Veteran 
had additional disability subsequent to his July 2001 surgery.  
The history on which the private physician relied in providing 
the favorable opinion is credible in some respects.  That said, 
the private opinion is contradicted by the overall evidence, 
namely that the Veteran's right leg condition was severe enough 
to require the use of assistive devices, brace and cane, prior to 
the VA surgery at issue; and further contradicted by the fact 
that other conditions, severe degenerative joint disease, MI, and 
obesity, were the reason that the Veteran was provided a 
motorized scooter.  Thus, the private medical opinion, while not 
discounted entirely, is entitled to less probative weight than 
the VA opinions dated in July 2005 and August 2009, that find 
that the Veteran does not have additional disability.  These 
opinions are well reasoned, included review of the claims file, 
and are more consistent with the evidence of record.  Therefore, 
the Board finds that the Veteran does not have additional 
disability due to VA surgery on July 30, 2001.

In November 2009, the Veteran's attorney presented argument that 
the Veteran was not adequately informed of the risks of the 
surgery.  However, in light of the absence of competent evidence 
that the Veteran has additional disability, any putative error in 
failing to provide proper informed consent is harmless.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for blood 
leakage into the right leg with resultant numbness and nerve 
damage, claimed to have resulted from VA medical treatment on 
July 30, 2001, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


